Citation Nr: 1456565	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to November 15, 2012.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD from November 15, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1970, including service in Vietnam and an award of a purple heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The June 2009 rating decision granted service connection for PTSD and assigned a 30 percent evaluation.  The Board remanded the appeal in May 2012.  Following the Board's remand, the RO increased the initial evaluation to 70 percent, effective from November 15, 2012.

The Veteran's electronic file (Virtual VA and VBMS) was reviewed in preparation for this decision, in addition to review of the physical claims file.


FINDINGS OF FACT

1.  Prior to November 15, 2012, the Veteran's PTSD was manifested by loss of interest in activities previously enjoyed, disturbed sleep, hypervigilance, episodes of explosive verbal anger, detachment, dislike of socializing, and increased substance abuse, but not by impairment of judgment or thought processes.  

2.  From November 15, 2012, the Veteran's PTSD is manifested by deficiencies in most areas, but not by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, inability to maintain minimal personal hygiene, or disorientation or serious memory loss.






CONCLUSIONS OF LAW

1.  The criteria for an increase from the assigned 30 percent initial evaluation to a 50 percent initial evaluation were met prior to November 15, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014).

2.  From November 15, 2012, the criteria for an initial evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been granted service connection for PTSD, and contends that he is entitled to a higher rating at stage of the initial, staged rating.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).  

1.  Claim for increased rating for PTSD

Historically, the Veteran sought service connection for an acquired psychiatric disorder, to include PTSD, in December 2008.  Service connection was granted in a June 2009 rating decision, and an initial 30 percent evaluation was assigned.  The Veteran disagreed with the initial evaluation.   

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Findings and analysis

In support of his December 2008 claim for service connection for PTSD, the Veteran submitted Vet Center records reflecting evaluation in September 2008.  At that time, the Veteran's appearance was neat, he was friendly and cooperative, his speech was appropriate, his affect was appropriate.  His judgment was assessed as good.  The symptoms of PTSD initially noted were insomnia, sleep disturbances, some intrusive thoughts, some obsessional rituals, and avoidance of groups.  A GAF score of 69 was assigned by VA providers, who were treating the Veteran for complaints of disturbed sleep.

VA examination conducted in March 2009 disclosed recurrent recollections of deaths of fellow servicemembers, nightmares, hypervigilance, suspiciousness, obsession about security, flashbacks, anxiety, irritability, loss of interest in activities he previously enjoyed, and explosive verbal anger averaging about four times per week.  He also reported having days about once a month when he "can't function and doesn't want to."  He stated that he had been employed for many years, including as a property manager for 20 years and "had enough of working" but now does "odd jobs here and there."  The examiner also noted that the Veteran had thoughts about injuring himself or others at times, but there was no imminent threat.  The examiner advised the Veteran, who was being treated once monthly at the Vet Center, to seek increased therapy.  A diagnosis of PTSD with alcohol abuse, in partial remission was assigned, and the examiner assigned a GAF score of 61.

July 2009 VA treatment notes reflect that the Veteran reported that counseling at the Vet Center, without medications, was not working, because he was noticing that anxiety, depression, rages, and anger returned quickly.  He requested medication therapy.  The provider assigned a GAF score of 69.  The following month, August 2009, the Veteran indicated that the medication controlled his mood, anxiety, depression, anger and rage, but there were side effects.  

In October 2009, the Veteran was described as stable on a changed medication regimen.  His thought processes were goal-directed.  His grooming was appropriate.  The Veteran reported that he was drinking a six-pack of beer daily.  Previously, the Veteran had reported that he did not drink and had been sober for many years.  

Vet Center records reflect that the Veteran attended Vet Center treatment sessions monthly (11 sessions) in 2009 and 2010 (10 sessions).  He attempted to decrease the frequency of sessions to quarterly in early 2011.  He was dropped from the Vet Center treatment service in May 2011, as he failed to appear for appointments.  The June 2011 closing note reflects that the Vet Center provider understood that the Veteran had been awarded a total (100%) evaluation for PTSD.  VA treatment records reflect no notations of treatment of PTSD, although the Veteran continued to refill his medication prescriptions.  

In his December 2011 substantive appeal, the Veteran stated that he had ceased attending treatment at the Vet Center because it was a waste of time.  He reported that his symptoms were worse than ever, as far as he could tell.  He stated that he lived on a golf course but would no longer play golf or do any of the other activities he had planned to do during retirement.  

In April 2012, the Veteran returned to therapy at the Vet Center, stating he had been very angry for the past two months and his wife told him to return to counseling.  The counselor assessed that the Veteran required anger management therapy.  In May 2012, the Veteran fell at a boat launch.  He suffered a fracture of the left tibial plateau.  The fracture required surgical fixation.  The Veteran reported increased PTSD symptoms, especially nightmares and anger.  The counselor concluded that the stress of recovery and problems related to the accident were exacerbating the Veteran's PTSD symptoms.  Vet Center treatment records throughout the next few months disclosed increased anger, especially at VA.

The examiner who conducted November 2012 VA examination assigned a GAF score of 51.  The Veteran appropriately groomed.  His verbal communication was clear and coherent, but with some circumstantial speech.  He reported that his alcohol consumption had increased and he was now using shots of whiskey daily in addition to his daily six-pack of beer.  He reported one episode of extreme loss of control and rage at a buddy who left him for lost in an unfamiliar area in August 2012.  He reported that that had been the worst incident of rage in the past year.  He reported that his wife had to separate him from the other man.  

The Veteran reported increasing isolation, inability to go out of his home, increased irritability.  He also reported considering suicide immediately after the election, but reported that he quickly realized he had too much to live for.  The examiner stated that the Veteran had deficiencies in most areas of his life.  

VA outpatient treatment records in 2013 reflect that the Veteran was described as "stable" on his medication.  VA outpatient treatment records though October 2013 reflect that the Veteran continued to seek appropriate health care, included further rehabilitation for his left knee, but his rate of alcohol consumption was undiminished.

Analysis

The first VA examination the Veteran was afforded following his December 2008 claim for service connection for PTSD was conducted in March 2009.  At that examination, the examiner assigned a GAF score of 61, and described occupational and social functioning consistent with a 30 percent evaluation.  The examiner also noted that the Veteran had a diagnosis of alcohol abuse, in partial remission.  The Veteran had reported that he did not drink.  The March 2009 VA examination report reflects an assessment that the examiner was not convinced that the Veteran had maintained sobriety, although he reported that he was not drinking alcohol.  

During the months following the March 2009 VA examination, until October 2009, the Veteran continued to report that he was not drinking, and providers assessed the Veteran as stable.  However, in October 2009, the Veteran reported that he was drinking a six-pack of beer daily.  This report suggests that the Veteran was using alcohol more than he admitted to his providers, and casts doubt on the assessments that the Veteran was stable, despite his reports that he had less anger and anxiety.  

Private and VA outpatient treatment notes dated in 2010 reflect that the Veteran engaged in some activities such as fishing and travel and denied any increase in symptoms.  In early 2011, the Veteran discontinued therapy for PTSD, apparently for a variety of reasons.  He had developed other health issues that had to be addressed.  He traveled out of state to see a grandchild.  However, by December 2011, the Veteran reported that all of his symptoms, with the exception of his anger, were worse.  In early 2012, the Veteran returned to therapy, apparently at his wife's insistence.  The Board finds that this evidence established that the Veteran's symptoms were, in fact, or greater severity than at the time of the March 2009 VA examination.  

In May 2012, the Veteran incurred a fracture of the left leg.  Following surgery and use of crutches and a cast, the Veteran's providers indicated that the physical problems had exacerbated the Veteran's PTSD symptoms.  Some providers noted that the Veteran was doing a better job managing his symptoms.  Nevertheless, the examiner who conducted November 2012 VA examination found that the Veteran's functioning was not improved, but his alcohol consumption had increased, and the examiner assigned a GAF score of 51.  

As of the date of the November 2012 VA examination, the Veteran's disability evaluation for PTSD was increased to an initial 70 percent rating.  The Veteran's symptoms overall are consistent with the criteria for a 50 percent evaluation, prior to November 12, 2012, even though no GAF score lower than 69 was assigned until November 12, 2012.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Board does not disagree with the assignment of a 70 percent evaluation from that date.  Id.  

Although the Board has determined that the Veteran met the criteria for a 50 percent evaluation prior to November 12, 2012, there is no clinical evidence that the Veteran met the criteria for an evaluation in excess of 50 percent prior to that date, or that the Veteran met the criteria for an evaluation in excess of 50 percent after that date.  

In particular, the clinical evidence reflects that the Veteran was functioning well enough to distract his providers from realizing that his alcohol consumption had increased.  The Veteran was able to pursue surgical and rehabilitative therapy following his left leg fracture.  There is no evidence that providers noted any impairment of verbal communication or that the Veteran had more than one episode of anger other than verbal explosions.  The treating Vet Center providers generally described the Veteran as stable or improving, but did not assign a GAF score prior to November 12, 2012.  In short, the November 12, 2012 VA examination is the first date for which there is clinical evidence which confirms an increase in symptoms to a severity meeting the criteria for a 70 percent evaluation.  

The Board must also determine whether the Veteran meets the criteria for a total rating at any time during the appeal period, so as to meet the criteria for a total rating.  The record establishes that the Veteran remains married to his wife of many years.  The Veteran maintains contact with his children.  During the course of this appeal, the Veteran traveled from his home to visit a grandchild in another state, and attended reunions with other former servicemembers.  The Veteran maintained his ability to perform activities of daily living independently, with the exception of a brief period related to his leg fracture.  The Veteran's symptoms of PTSD did not prevent him from obtaining health care, traveling, maintaining self-care and independently functioning, or preclude relationships with family members, including a grandchild.  The Veteran's symptoms overall are entirely inconsistent with the criteria for a total (100%) evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

The Veteran described periods where he is less careful about his personal appearance and hygiene at times, but there is no evidence that he is unable to maintain at least minimal socially-acceptable grooming and hygiene.  The Veteran does not contend that he is unable to function independently.  The treatment records, including records of treatment for disorders other than PTSD, reflect that the Veteran remains able to communicate with health care providers and to understand and follow medical recommendations.  This evidence is persuasive to show that the Veteran does not meet the criteria for a total schedular evaluation.  The Veteran does not meet the criteria for a 70 percent evaluation prior to November 2012 or a total (100%) evaluation for PTSD at any time during the period relevant to this appeal.  

Duties to notify and assist

This appeal follows an initial grant of service connection for PTSD.   Thus, the claim for PTSD has been substantiated.  The Veteran was advised of the criteria for each level of disability several times throughout the process of this appeal.  The Veteran has not raised any contention that additional notice is required.  The appellant bears the burden of demonstrating any prejudice from defective notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That Veteran does not contend that there was any defect in the notice, and the Board finds no defect. 

The Veteran was afforded relevant VA examinations in 2009 and 2012.  The Veteran's private mental health treatment records are associated with the claims file.  The Veteran has not submitted or identified any other relevant evidence.  The duties to notify and assist have been met.

When the Agency of Original Jurisdiction (AOJ) determines the effective date for assignment of the 50 percent evaluation prior to November 15, 2012, the AOJ will consider whether there are extraschedular factors which require a higher evaluation or an earlier effective date for the grant of the increased initial evaluation.  At this time, the Board may consider only whether referral for consideration of an extraschedular evaluation in excess of 70 percent for PTSD is warranted from November 15, 2012.  The Board must determine whether the evidence during that period presents such an exceptional disability picture that the available schedular evaluation for PTSD is inadequate.  Thun v. Peake, 22 Vet. App. 211 (2008).  

If the schedular evaluation is inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the disability picture reveals other related factors such as marked interference with employment or frequent periods of hospitalization.  Then, if the rating schedule is inadequate to evaluate the Veteran's disability picture, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating in excess of 70 percent from November 15, 2012.  Id.

In this case, the Veteran's service-connected PTSD has never necessitated a period of hospitalization.  There is no objective evidence or subjective testimony that establishes the presence of symptoms not addressed in the schedular criteria.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), for the period from November 15, 2012.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, there is no evidence or testimony identifying additional factors of service-connected disability that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when the claimant submits: (1) evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the present appeal, the record of the March 2009 VA examination reflects that the Veteran had stopped working about 8 years prior to the examination, after working as a lineman for 15 years and for a property company for 20 years because he "had enough" of working.  The Veteran reported that he had good relationships with his co-workers and supervisors.  The VA examination report also reflects that the Veteran reported that he did "odd jobs here and there" when he wanted to.  There is no mention by the Veteran of unemployability, a desire by Veteran to seek substantial gainful employment, inability to gain employment, or similar contentions.  Rather, the record reflects that the Veteran worked full-time for more than 35 years, at two places of employment, and continues to work when he wishes to do so.  Similarly, the VA treatment records and VA examination reports note that the Veteran is retired, but there is no notation that the Veteran is unemployed or unemployable.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted at this time.

ORDER

An increase from a 30 percent initial evaluation for PTSD to a 50 percent initial evaluation is granted prior to November 15, 2012, with the AOJ assigning the date of the increase; the appeal is granted to this extent only.

The appeal for an initial evaluation in excess of 70 percent from November 15, 2012, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


